PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/854,154
Filing Date: 26 Dec 2017
Appellant(s): KUHARA, SHUNSUKE



__________________
            James P. Bonnamy
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/3/21 appealing from the Office action mailed 6/30/21.
(1) Grounds of Rejection to be Reviewed on AppealEvery ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al (US 20180246509 A1), and further in view of Fox (US 20130154805 A1), and further in view of Croteau et al (US 20160134711 A1).

 (2) Response to Arguments
First, Appellant argues in C. 1.b) that “The Asserted Combination Fails to Render Obvious the Feature of Independent Clam 1 of Transmitting the Map Information”.  Appellant specifically argues that Bostick fails to disclose “transmitting, to the customer terminal, map information including surroundings of the delivery destination, parking-and-stopping-prohibited areas being superimposed on the surroundings”.  Appellant further argues that Examiner’s consideration of the hazard areas, handicap sage areas, etc. of Fox as being parking-and-stopping-prohibited areas is an erroneous factual finding which undermines the conclusion of obviousness, and that the hazard areas, handicap safe areas, etc. of Fox are not parking-and stopping-prohibited areas.  However, Examiner respectfully disagrees.  First, Fox discloses “one or more premises monitoring systems 1004 may retrieve enhanced information including one or more graphical images … such as a map…A map may include a map to or of premises” as disclosed in [0019].  Furthermore, Fox discloses a system that incorporates the retrieval of enhanced information including one or more graphical images having one or more superimposed visual indicators (icons, designators) as shown in paragraph [0020] of Fox.  Fox further discloses that one or more 
Appellant also argues that it is unclear as to why a skilled artisan would modify Bostick to transmit the enhanced information of Fox to a customer. Examiner has provided a clear motivation within the office action as to why one of ordinary skill in the art would modify Bostick with Fox. Specifically the office action recites on page 6 of the final office action that “It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Fox et al in the systems of Bostick et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Examiner has relied on KSR rational A as to why one of ordinary skill in the art would combine Bostick and Fox, which is not a mere conclusory statement that fails to provide any link between the factual findings and the legal conclusion of obviousness.

However, Examiner is not relying on Bostick or Fox to teach the claimed limitation “receiving, from the customer terminal, a delivery destination area corresponding to the delivery destination information, the delivery destination area being received from the customer terminal as a graphic, the graphic having a predetermined size and being arranged in an area of the surroundings.”  Examiner has relied on Croteau to teach the limitation as noted in the final office action. Therefore, the argument is moot.    
Furthermore, with regard to receiving, from the customer terminal, a delivery destination area corresponding to the delivery destination information, the delivery destination area being received from the customer terminal as a graphic, Croteau discloses in Fig. 3 and paragraph [0012] a graphic user interface which allows a recipient user to define one or more communication content delivery locations inside of a geographical map space.  With regard to the graphic having a predetermined size and being arranged in an area of the surroundings, Examiner points to [0036] and [0037] or Croteau et al for teaching the graphic having a predetermined size.  [0036] of Croteau specifically teaches “user interaction with the graphical user interface…a geographic target area …can be defined within geographic map space…by execution of a geographic boundary generator module…user interaction allows a geographic boundary…to be variably adjusted to define the target geographic area…in the 
It would have been obvious to one of ordinary skill in the art to combine Croteau with Bostick since both inventions are directed towards delivery systems. Furthermore, both Bostick discloses a graphical user interface that includes a graphically drawn map (see paragraphs [0047] [0054] of Bostick). Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Bostick with the graphical user interface of Croteau since the claimed invention is merely a combination of old elements (i.e. a graphic), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Examiner has relied on KSR rational A as to why one of ordinary skill in the art would combine Bostick and Croteau, which is not a mere conclusory statement that fails to provide any link between the factual findings and the legal conclusion of obviousness.
Appellant further argues in C. 1.d) that the adjusted geographic boundary lines certainly would not amount to a graphic having a predetermined size. Accordingly, while the Examiner interprets the “polygon area of the geographic boundary . . . as the ‘graphic’ of [independent claim 1],” and such interpretation comprises a further erroneous factual finding which undermines the conclusion of obviousness. However, Examiner respectfully disagrees.  As discussed above in the preceding paragraph, [0036]-[0038] of Croteau et al teaches the graphic having a predetermined size. Croteau discloses “the geographic boundary can be established as a free form polygonal geographic boundary (68) which bounds and defines a free form polygonal geographic target are (66)” as shown in [0036] and illustrated in Fig. 3. The polygonal geographic boundary (68) of Croteau is a predetermined shape because it must be able to bound and define a specific region of interest to the user that was already specified by the 68) can define any geographic target area criteria (69) such as a continent, country, state, and etc. All of these types of geographic areas are of a predetermined size and can be defined by a coordinate system. Examiner, therefore maintains Croteau teaches the limitation.   
It would have been obvious to one of ordinary skill in the art to combine Croteau with Bostick since both inventions are directed towards delivery systems. Furthermore, both Bostick discloses a graphical user interface that includes a graphically drawn map (see paragraphs [0047] [0054] of Bostick). Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Bostick with the graphical user interface of Croteau since the claimed invention is merely a combination of old elements (i.e. a graphic), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Examiner has relied on KSR rational A as to why one of ordinary skill in the art would combine Bostick and Croteau, which is not a mere conclusory statement that fails to provide any link between the factual findings and the legal conclusion of obviousness.
Next, Appellant argues in C. 1.e) that “The Asserted Combination Further Fails to Render Obvious the Feature of Independent Claim 1 of Deciding whether or not the Graphic Overlaps the Parking-and-Stopping-Prohibited Areas cations are to be delivered”.  Appellant specifically argues that In the Final Office Action, the rejection does not assert that any combination of BOSTICK, FOX, and/or CROTEAU discloses or renders obvious such feature.  However, Examiner respectfully disagrees.  As noted on pages 5-6 of the final office action, Examiner is relying on paragraph [0020] of Fox to teach the limitation. 

KSR rational A as to why one of ordinary skill in the art would combine Bostick and Fox, which is not a mere conclusory statement that fails to provide any link between the factual findings and the legal conclusion of obviousness.
With regard to independent claims 18, 19, 20, each recite similar features as discussed above with respect to independent claim 1, and they are still rejected based on a same rationale as set forth and as discussed above with respect to independent claim 1. 
With regard to independent claim 2, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 3-4, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 5, this claim depends indirectly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 7, this claim depends indirectly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.

With regard to independent claim 10, this claim depends indirectly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 12, this claim depends indirectly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 13, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 14, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 15, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 17, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
With regard to independent claim 6, 9, 11, this claim depends directly from claim 1, and is still rejected for similar reasons as set forth in the arguments with respect to claim 1.
Examiner therefore maintains her rejection.

For the above reasons, it is believed that the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628                                                                                                                                                                                         
Conferees:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628